Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 1 of 12 PageID: 19099




                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


   ROBERT DE VITO, Individually and On             Civ. No. 15- 6969 (KM) (JBC)
   Behalf of All Others Similarly Situated,

                  P1 a i nti ffs,

   V.


   LIQUID HOLDINGS GROUP, INC.,
   BRIAN M. STORMS, KENNETH D.
   SHIFRIN, RICHARD SCHAEFFER,
   BRIAN FERDINAND, and SANDLER
   O’NEILL & PARTNERS, L.P.,

                  Defendants.




    [&O1         ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
        SETTLEMENT, APPROVING FORM AND MANNER OF NOTICE, AND SETTING
              DATE FOR HEARING ON FINAL APPROVAL OF SETTLEMENT

           WHEREAS, as of October 29, 2019, Michael Sanders and Sidney R. Berger (“Lead

   Plaintiffs”), on behalf of themselves, and all other Settlement Class Members, on the one hand,

   and Brian Storms, Kenneth D. Shifrin, and Brian Ferdinand, on the other, entered into a

   Stipulation and Agreement of Settlement (the “Stipulation”) in the above-captioned litigation

   (the “Action”), which is subject to review under Rule 23 of the Federal Rules of Civil Procedure

   and which, together with the exhibits thereto, sets forth the terms and conditions of the proposed

   settlement of the Action and the claims alleged in the Corrected Third Amended Class Action

   Complaint for Violation of the Federal Securities Laws, filed on May 11,2018, on the merits and

   with prejudice (the “Settlement”); and

           WHEREAS, the             Court has reviewed and considered the Stipulation and the

   accompanying exhibits; and
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 2 of 12 PageID: 19100




           WHEREAS, the Parties to the Stipulation have consented to the entry of this order; and

           WI-IFREAS, all capitalized terms used in this order that are not otherwise defined herein

   have the meanings defined in the Stipulation;

           NOW, THEREFORE. IT IS HEREBY ORDERED, this                 3t day of__________
   2019 that:

           1.     The Court has reviewed the Stipulation and preliminarily finds the Settlement set

   forth therein to be fair, reasonable and adequate to all Settlement Class Members, subject to

   further consideration at the Settlement Hearing described below.

           2.     Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the

   Court hereby preliminarily certifies, for the purposes of the Settlement only, the Settlement Class

   of: all persons and entities that purchased the common stock of Liquid Holdings Group, Inc.

   (“Liquid” or the “Company”) (I) in Liquid’s initial public offering on July 26, 2013; and/or (ii)

   on the public market between July 26, 2013 and September 24, 2015, inclusive, and who were

   damaged thereby. Excluded from the Settlement Class are: (i) the Released Defendant Parties;

   (ii) the officers and directors of the Company. at all relevant times; (iii) members of their

   immediate families; and (iv) their legal representatives, heirs, successors or assigns and any

   entity in which Defendants have or had a controlling interest. Also excluded from the Settlement

   Class are any Person(s) that timely and validly seek exclusion from the Settlement Class.

           3.     The Court finds and preliminarily concludes that the prerequisites of class action

   certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedures have been

   satisfied for the Settlement Class defined herein and for the purposes of the Settlement only, in

   that:




                                               2
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 3 of 12 PageID: 19101




                   (a)     the Settlement Class Members are so numerous that joinder of all

    Settlement Class Members is impracticable;

                   (b)     there are questions of law and fact common to the Settlement Class

    Members;

                   (c)     the claims of Lead Plaintiffs are typical of the Settlement Class

    Members’ claims;

                   (d)     Lead Plaintiffs and Co-Lead Counsel have fairly and adequately

    represented and protected the interests of the Settlement Class;

                   (e)     the questions of law and fact common to Settlement Class Members

    predominate over any individual questions; and

                   (I)     a class action is superior to other available methods for the fair and

    efficient adjudication of the controversy, considering that the claims of Settlement Class

    Members in the Action are substantially similar and would, if tried, involve substantially

    identical proofs and may therefore be efficiently litigated and resolved on an aggregate basis as

    a class action; the amounts of the claims of many of the Settlement Class Members are too

    small to justify the expense of individual actions; and it does not appear that there is significant

    interest among Settlement Class Members in individually controlling the litigation of their

    claims.

          4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

   of the Settlement only, Michael Sanders and Sidney R. Berger are preliminarily certified as class

   representatives for the Settlement Class. The law firms of Levi & Korsinsky, LLP and Cohen

   Milstein Sellers & Toll PLLC are preliminarily appointed class counsel for the Settlement Class.




                                                3
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 4 of 12 PageID: 19102




          5.      A hearing (the “Settlement Hearing”) pursuant to Rule 23(e) of the Federal Rules

   of Civil Procedure is hereby scheduled to be held before the Court on.ZJ.nA&ftr           ID. 2020,
                                                                                        ‘

   at 10: 00 .m. for the following purposes:

                   (a)    to determine whether the proposed Settlement is fair, reasonable and

    adequate, and should be approved by the Court;

                   (b)    to determine whether the proposed           Final   Order and Judgment

    (“Judgment”) as provided under the Stipulation should be entered, and to determine whether the

    release by the Settlement Class of the Released Claims, as set forth in the Stipulation, should be

    provided to the Released Defendant Parties;

                   (c)     to determine, for purposes of the Settlement only, whether the Settlement

    Class should be finally certified; whether Lead Plaintiffs should be finally certified as class

    representatives for the Settlement Class; and whether the law firms of Levi & Korsinsky, LLP

    and Cohen Milstein Sellers & Toll PLLC should be finally appointed as class counsel for the

    Settlement Class;

                   (d)     to determine whether the proposed Plan of Allocation for the proceeds of

    the Settlement is fair and reasonable and should be approved by the Court;

                   (e)     to consider Co-Lead Counsel’s application for an award of attorneys’

    fees and expenses (which may include an application for an award to Lead Plaintiffs for

    reimbursement of their reasonable costs and expenses directly related to their representation of

    the Settlement Class, pursuant to the Private Securities Litigation Reform Act of 1995

    (“PSLRA”); and

                   (1)     to rule upon such other matters as the Court may deem appropriate.




                                                4
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 5 of 12 PageID: 19103




          6.        The Court reserves the right to approve the Settlement with or without

   modification and with or without further notice to the Settlement Class of any kind. The Court

   further reserves the right to enter the Judgment approving the Settlement regardless of whether it

   has approved the Plan of Allocation or awarded attorneys’ fees and/or expenses. The Court may

   also adjourn the Settlement Hearing or modify any of the dates herein without further notice to

   Settlement Class Members.

          7.        The Court approves the form, substance and requirements of the Notice of

   Pendency of Class Action. Proposed Settlement, and Motion for Attorneys’ Fees and Expenses

   (the “Notice”) and the Proof of Claim and Release form (“Proof of Claim”) (collectively, the

   “Notice and Proof of Claim”), substantially in the forms annexed hereto as Exhibits I and 2,

   respectively.

          8.        The Court approves the retention of Strategic Claims Services as the Claims

   Administrator.     The Claims Administrator shall cause the Notice and the Proof of Claim,

   substantially in the forms annexed hereto, to be mailed, by first-class mail, postage prepaid, on or

   before ten (10) business days after entry of this Preliminary Approval Order (“Notice Date”), to

   all Settlement Class Members who can be identified with reasonable effort.

          9.        The Claims Administrator shall use reasonable efforts to give notice by letter to

   nominee purchasers such as brokerage firms and other persons or entities who purchased shares

   of common stock of Liquid during the Class Period as record owners but not as beneficial

   owners. Such nominees SHALL EITHER: (a) WITHIN SEVEN (7) CALENDAR DAYS of

   receipt of the letter, request from the Claims Administrator sufficient copies of the Notice and

   Proof of Claim to forward to all such beneficial owners and WITHIN SEVEN (7) CALENDAR

   DAYS of receipt of those Notices and Proofs of Claim from the Claims Administrator forward



                                                5
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 6 of 12 PageID: 19104




   them to all such beneficial owners; or (b) WITHIN SEVEN (7) CALENDAR DAYS of receipt

   of the letter, provide a list of the names and addresses of all such beneficial owners to the Claims

   Administrator, and the Claims Administrator is ordered to send the Notice and Proof of Claim

   promptly to such identified beneficial owners. Nominees who elect to send the Notice and Proof

   of Claim to their beneficial owners SHALL ALSO send a statement to the Claims Administrator

   confirming that the mailing was made and shall retain their mailing records for use in connection

   with any further notices that may be provided in the Action. Upon full and timely compliance

   with these directions, such nominees may seek reimbursement of their reasonable expenses

   actually incurred by providing the Claims Administrator with proper documentation supporting

   the expenses for which reimbursement is sought, up to a maximum of $0.70, which would

   include postage at the pre-sort rate used by the Claims Administrator, per Notice and Proof of

   Claim actually mailed or $0.10 per name and address provided to the Claims Administrator.

           10.    Co-Lead Counsel shall, at or before the Settlement Hearing, file with the Court

   proof of mailing of the Notice and Proof of Claim.

           II.    The Court approves the form of the Summary Notice of Pendency of Class

   Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (“Summary Notice”)

   substantially in the form annexed hereto as Exhibit 3, and directs that Co-Lead Counsel shall

   cause the Summary Notice to be published in Investor’s Business Daily and transmitted over PR

   Newsiiire within fourteen (14) calendar days of the Notice Date. Co-Lead Counsel shall, at or

   before the Settlement Hearing, file with the Court proof of publication of the Summary Notice.

          12.     The form and content of the notice program described herein, and the methods set

   forth herein of notifting the Settlement Class of the Settlement and its terms and conditions.

   meet the requirements of Rule 23 of the Federal Rules of Civil Procedure. Section 21 D(a)(7) of



                                                6
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 7 of 12 PageID: 19105




   the Securities Exchange Act of 1934, 15 U.S.C.       § 78u-4(a)(7), as amended by the PSLRA, and
   due process; constitute the best notice practicable under the circumstances; and shall constitute

   due and sufficient notice to all persons and entities entitled thereto.

           13.     In order to be eligible to receive a distribution from the Net Settlement Fund, in

   the event the Settlement is effected in accordance with the terms and conditions set forth in the

   Stipulation, each claimant shall take the following actions and be subject to the following

   conditions:

                    (a)     A properly executed Proof of Claim, substantially in the form annexed

    hereto as Exhibit 2, must be submitted to the Claims Administrator, at the address indicated in

    the Notice, postmarked no later than 120 calendar days after the Notice Date. Such deadline

    may be further extended by Court order or by Co-Lead Counsel in its discretion. Each Proof of

    Claim shall be deemed to have been submitted when postmarked (if properly addressed and

    mailed by first-class or overnight mail, postage prepaid). Any Proof of Claim submitted in any

    other manner shall be deemed to have been submitted when it was actually received at the

    address designated in the Notice. Any Settlement Class Member who does not timely submit a

    Proof of Claim within the time provided for shall be barred from sharing in the distribution of

    the Net Settlement Fund, unless otherwise ordered by the Court, but shall remain bound by all

    determinations and judgments in this Action concerning the Settlement, as provided by

    paragraph IS of this order.

                   (b)     The Proof of Claim submitted by each claimant must satisfy the

    following conditions, unless otherwise allowed pursuant to the Stipulation: (i) it must be

    properly completed, signed and submitted in a timely manner in accordance with the provisions

    of the preceding subparagraph; (ii) it must be accompanied by adequate supporting



                                                  7
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 8 of 12 PageID: 19106




    documentation for the transactions reported therein, in the form of broker confirmation slips,

    broker account statements, an authorized statement from the broker containing the transactional

    information found in a broker confirmation slip, or such other documentation as is deemed

    adequate by the Claims Administrator and/or Co-Lead Counsel; (iii) if the person executing the

    Proof of Claim is acting in a representative capacity, a certification of his or her current

    authority to act on behalf of the claimant must be included in the Proof of Claim; and (iv) the

    Proof of Claim must be complete and contain no material deletions or modifications of any of

    the printed matter contained therein and must be signed under penalty of perjury.

                    (c)    As part of the Proof of Claim, each claimant shall submit to the

    jurisdiction of the Court with respect to the claim submitted.

           14.     Any Settlement Class Member may enter an appearance in this Action, at his, her

   or its own expense, individually or through counsel of his, her or its own choice.           If any

   Settlement Class Member does not enter an appearance, he, she or it will be represented by Co

   Lead Counsel.

           15.     Settlement Class Members shall be bound by all orders, determinations and

   judgments in this Action concerning the Settlement, whether favorable or unfavorable, unless

   such Persons request exclusion from the Settlement Class in a timely and proper manner, as

   hereinafter provided. A putative Settlement Class Member wishing to make such an exclusion

   request shall mail the request in written form by first-class mail to the address designated in the

   Notice for such exclusions, such that it is received no later than twenty-one (21) calendar days

   prior to the Settlement Hearing. Such request for exclusion must state the name, address and

   telephone number of the Person seeking exclusion, must state that the sender requests to be

   “excluded from the Settlement Class in Dc Vito v. Liquid Holdings Group, Inc., ci at, Civ. No.



                                                8
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 9 of 12 PageID: 19107




   15-6969 (KM) (JBC),” and must be signed by such Person. Such Persons requesting exclusion

   are also directed to state the information requested in the Notice, including, but not limited to:

   the date(s), price(s), and number(s) of shares of all purchases and/or sales of Liquid common

   stock during the Class Period. The request for exclusion shail not be effective uniess it provides

   the required information and is made within the time stated above, or the exclusion is otherwise

   accepted by the Court.

          16.     Putative Settlement Class Members requesting exclusion from the Settlement

   Class shall not be eligible to receive any payment out of the Net Settlement Fund as described in

   the Stipulation and Notice.

           17.    The Court will consider any Settlement Class Member’s objection to the

   Settlement, the Plan of Allocation, and/or the application for an award of attorneys’ fees or

   expenses only ii’ such Settlement Class Member has served by hand or by mail his, her or its

   written objection and supporting papers, such that they are received, on or before twenty-one

   (21) calendar days before the Settlement Hearing, by Co-Lead Counsel: Nicholas I. Porritt, Esq.,

   Levi & Korsinsky, LLP, 1101 30th St. N.W., Suite 115, Washington. DC 20007, (202) 524-

   4290; and Steven J. Toll. Esq., Cohen Milstein Sellers & Toll PLLC, 1100 New York Ave.

   N.W., Suite 500, East Tower. Washington, DC 20005, (202) 408-4600; and Defendants’

   Counsel: John P. Curley, Hoguet Newman Regal and Kennev. LLP, One Grand Central Place,

   60 East 42nd Street, 48th Floor, New York, NY 10165; Joshua Klein, Petrillo Klein and Boxer,

   LLP, 655 Third Avenue, #22, New York, NY 10017; and Jillian Berman, Lankier Siffert and

   WohI, LLP, 500 5th Avenue, #34, New York, NY 10110; and has filed said objections and

   supporting papers with the Clerk of the Court, United States District Court for the District of

   New Jersey. United States Courthouse, 50 Walnut St., Room 4015, Newark. NJ 07101. Any



                                               9
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 10 of 12 PageID: 19108




    Settlement Class Member who does not make his, her, or its objection in the manner provided for

    in the Notice shall be deemed to have waived such objection and shall forever be foreclosed from

    making any objection to any aspect of the Settlement, to the Plan of Allocation, or to the request

    for attorneys’ fees and expenses, unless otherwise ordered by the Court, but shall otherwise be

    bound by the Judgment to be entered and the releases to be given. Attendance at the hearing is

    not necessary; however, persons wishing to be heard orally in opposition to the approval of the

    Settlement, the Plan of Allocation, and/or the application for an award of attorneys’ fees and

    other expenses are required to indicate in their written objection their intention to appear at the

    hearing.      Persons who intend to object to the Settlement, the Plan of Allocation, and/or the

    application for an award of attorneys’ fees and expenses and desire to present evidence at the

    Settlement Hearing must include in their written objections the identity of any witnesses they

    may call to testify and exhibits they intend to introduce into evidence at the Settlement Hearing.

            18.       Settlement Class Members do not need to appear at the hearing or take any other

    action to indicate their approval.

            19.       Pending final determination of whether the Settlement should be approved, Lead

    Plaintiffs, all Settlement Class Members, and each of them, and anyone who acts or purports to

    act on their behalf, shall not institute, commence or prosecute any action which asserts Released

    Claims against the Released Defendant Parties.

           20.        As provided in the Stipulation, prior to the Effective Date, Co-Lead Counsel may

    pay the Claims Administrator a portion of the reasonable fees and costs associated with giving

   notice to the Settlement Class and the review of claims and administration of the Settlement out

   of the Settlement Fund not to exceed $100,000.00 without further approval from Defendants and

   without further order of the Court.



                                                  l0
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 11 of 12 PageID: 19109




           21.     All papers in support of the Settlement, Plan of Allocation, and Co-Lead

    Counsel’s request for an award of attorneys’ fees and expenses shall be filed with the Court and

    served on or before thirty-live (35) calendar days prior to the date set herein for the Settlement

    1-learing. If reply papers are necessary, they are to be filed with the Court and served no later

    than seven (7) calendar days prior to the Settlement Hearing.

           22.     The passage of title and ownership of the Settlement Fund to the Escrow Agent in

    accordance with the tents and obligations of the Stipulation is approved. No person who is not a

    Settlement Class Member or Co-Lead Counsel shall have any right to any portion of, or to any

    distribution of, the Net Settlement Fund unless otherwise ordered by the Court or otherwise

    provided in the Stipulation.

           23.     All funds held in escrow shall be deemed and considered to be in custodia legis of

    the Court, and shall remain subject to the jurisdiction of the Court until such time as such funds

    shall be disbursed pursuant to the Stipulation and/or further order of the Court.

           24.     Neither Defendants nor their counsel shall have any responsibility for the Plan of

    Allocation or any application for attorney’s fees or expenses submitted by Co-Lead Counsel or

    Lead Plaintiffs, and such matters shall be considered separately from the fairness, reasonableness

    and adequacy of the Settlement.

           25.     If the Settlement fails to become effective as defined in the Stipulation or is

    terminated, then both the Stipulation, including any amendment(s) thereof, except as expressly

    provided in the Stipulation, and this Preliminary Approval Order shall be null and void, of no

    further force or effect, and without prejudice to any Party, and may not be introduced as evidence

    or used in any actions or proceedings by any person or entity against the Parties, and the Parties




                                                 Il
Case 2:15-cv-06969-KM-JBC Document 270 Filed 10/31/19 Page 12 of 12 PageID: 19110




    shall be deemed to have reverted to their respective litigation positions in the Action as of the

    date of the Stipulation.

            26.     The Court retains exclusive jurisdiction over the Action to consider all further

    matters arising out of or connected with the Settlement.


    DATED this day of



                                                               BY THE COURT:




                                                               THE ONORABLE KEVIN MCNU T
                                                               UNITED STATES DISTRICT JUDGE




                                                12
